Exhibit 10.3

AMENDMENT NO. 2

DEL MONTE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As amended and restated effective June 29, 2006 and amended by Amendment No. 1
as of January 1, 2005)

The Del Monte Corporation Supplemental Executive Retirement Plan, as amended and
restated effective June 29, 2006 and as amended by Amendment No. 1 adopted
December 14, 2006 (the “Plan”) is hereby amended pursuant to Section 5.1 of the
Plan effective as of January 1, 2008.

This Amendment is intended to be an amendment for the purposes of compliance
with Internal Revenue Code Section 409A (“Section 409A”) and the guidance issued
thereunder, subject to the transition period provisions of IRS Notice 2007-78.

1.

Section 1.12(c) is amended by adding at the end as follows:

, and any annual bonus paid under the AIP after the date of termination of
employment but included in Compensation for the purposes of the PRA.

2.

Section 1.30 and any reference to the Supplemental Benefits Plan is deleted
because, as a result of the merger of that plan into the Additional Benefits
Plan, all references to the Additional Benefits Plan include all benefits under
the Supplemental Benefits Plan.

3.

Section 3.1(b)(v) is amended by inserting the phrase, “taking into account
Section 4.2(e) of PRA” after the phrase “if any” in the first sentence.

4.

Section 5.1 is amended by adding at the end the following:

It is the intention of the Corporation and each Participant that this Plan not
result in unfavorable tax consequences to a Participant under Code Section 409A.
Accordingly, each Participant, as a condition of participation, consents to any
amendment of this Plan as the Corporation may reasonably make in furtherance of
such intention, and the Corporation shall promptly provide or make available to
a Participant a copy of such amendment. Any such amendment shall be made in a
manner that preserves to the maximum extent possible the intended benefits to a
Participant. This Section 5.1 does not create an obligation on the part of the
Corporation to modify this Plan and does not guarantee that the amounts or
benefits owed under this Plan will not be subject to interest and penalties
under Code Section 409A.



--------------------------------------------------------------------------------

5.

New Sections 6.7, 6.8 and 6.9 are added as follows:

6.7 Acceleration of Payment Date. Notwithstanding the provisions of the Plan to
the contrary, the distribution of benefits under the Plan may be accelerated,
with the consent of the Corporation, in accordance with Code Section 409A and
the rules and regulations thereunder, including, but not limited to,
acceleration in connection with the following:

(a) Acceleration is permitted to make payment to an individual other than the
Participant as necessary to comply with the provisions of a domestic relations
order (as defined in Code Section 414(p)(1)(B)).

(b) Acceleration is permitted to make payments as necessary to comply with the
provisions of a certificate of divestiture (as defined in Code
Section 1043(b)(2)).

(c) Acceleration is permitted to make payments of federal employment taxes under
Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any federal tax
withholding provisions or corresponding withholding provisions of applicable
state, local or foreign tax laws as a result of the payment of federal
employment taxes, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes; provided,
however, that the total payment under this acceleration provision may not exceed
the aggregate of the applicable FICA amount, and the income tax withholding
related to such FICA amount.

(d) Upon a good faith, reasonable determination by the Corporation, upon advice
of counsel, that the Plan fails to meet the requirements of Code Section 409A
with respect to a Participant and the regulations thereunder, acceleration is
permitted to make payments to the Participant not to exceed the amount required
to be included in income as a result of any such failure.

6.8 Delay of Payment Date. Notwithstanding the provisions of the Plan to the
contrary, the distribution of benefits under the Plan may be delayed in any
manner and for any period of time as permitted under Code Section 409A, as
determined by the Committee.

6.9 Separation From Service. Termination of employment shall not be considered
to have occurred until the Participant incurs a separation from service as
defined in Treasury Regulations issued pursuant to Section 409A of the Code.



--------------------------------------------------------------------------------

6.

Except as specifically amended herein, the terms of the Plan shall continue in
full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment No. 2 to be
adopted by the Compensation and Benefits Committee of the Board of Directors and
executed by its duly designated officer.

 

DEL MONTE CORPORATION By:   /s/ Richard W. Muto   Richard W. Muto   Vice
President, Human Resources

Date: September 27, 2007